ANSTEAD, Judge,
concurring specially.
I agree that the supreme court has held that temporal proximity of crimes may be a valid reason for departure. See State v. Jones, 530 So.2d 53 (Fla.1988). However, the parties and the trial court should note, upon resentencing, that the supreme court specifically conditioned its holding:
Before the temporal proximity of the crimes can be considered as a valid reason for departure, it must be shown that the crimes committed demonstrate a defendant’s involvement in a continuing and persistent pattern of criminal activity as evidenced by the timing of each offense in relation to prior offenses and the release from incarceration or other supervision.
530 So.2d, at 56.